UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2074



DAVID A. BABB,

                                              Plaintiff - Appellant,

          versus


U.S. DRUG ENFORCEMENT AGENCY,

                                               Defendant - Appellee,

          and


WILLIAM LUNSFORD, Seizing DEA Agent,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-1553-6-20AK)


Submitted:   January 12, 1999             Decided:   January 26, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Babb, Appellant Pro Se. Marvin Jennings Caughman, Assis-
tant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Babb appeals the district court’s order granting him

partial relief in this civil action, but dismissing his claim

against Defendant Lunsford.   We have reviewed the record and the

district court’s opinion partially accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See Babb v. DEA,

No. CA-97-1553-6-20AK (D.S.C. May 20, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2